Citation Nr: 1028699	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disorder, status post arthroscopic lateral 
meniscectomy and loose body removal.

2.  Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative arthritis with pain on motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to October 
1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
continuing a 10 percent rating for right knee status post 
arthroscopic lateral meniscectomy and loose body removal.  
Subsequently, in a May 2007 Decision Review Officer decision, the 
Veteran was granted a separate 10 percent rating for right knee 
degenerative arthritis with pain on motion; this grant stems from 
the appeal, and the initial rating is accordingly before the 
Board as well.  See AB v. Brown, 6 Veteran. App. 35, 38 (1993).  

In connection with his appeal, the Veteran and his father 
testified at a Travel Board hearing in November 2008 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the Veteran's claims file.

When this case was previously before the Board in March 2009, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected right knee disability has been 
manifested by lateral meniscectomy with x-ray evidence of 
arthritis and complaints of pain on motion; flexion is not 
limited to less than 45 degrees and extension is not limited to 
more than 5 degrees; locking, recurrent subluxation or 
instability of the knee has not been present.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a right knee disorder, status post arthroscopic lateral 
meniscectomy and loose body removal, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5259 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for right knee degenerative arthritis with pain on motion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letter mailed in July 2006.  This letter provided 
appropriate notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for an increased 
rating to include how effective dates are established.  It also 
included information on how VA determines the disability rating 
by use of the rating schedule, and provided examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how the 
disability has affected the Veteran.  It also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf, as well as what information and evidence 
must be submitted by the Veteran. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence. 

As noted in the Introduction, the Veteran's case was remanded in 
March 2009.  The purpose of this remand was to provide notice in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)-- 
a case which has since been overturned,  to obtain outstanding 
treatment records from the Detroit VAMC from January 2006 to the 
present, and to afford the Veteran another VA examination 
pertaining to his right knee.  

The record reflects that the Veteran was provided Vazquez-Flores 
notice in April 2009, that VA outpatient treatment records 
through 2010 have been associated with the claims file, and that 
the Veteran was afforded a VA examination in June 2009.  Thus, 
all of the Board's remand instructions have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Under Diagnostic Code 5010, traumatic arthritis is rated under 
Diagnostic Code 5003.  That code provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; and a 20 percent rating is 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 percent 
rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating 
if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (August 14, 1998).

The VA General Counsel also has held that separate ratings under 
38 C.F.R.             § 4.71a, Diagnostic Code 5260 (limitation 
of  flexion of the leg) and Diagnostic Code 5261 (limitation of  
extension of the leg) may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.   38 
C.F.R. § 4.7.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these  elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable  rating for the 
joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected right knee disability.  The Board has 
found nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for a right 
knee disability in an October 1985 rating decision.  The 
disability was assigned a 10 percent rating under Diagnostic 
Codes 5003-5259, effective December 12, 1983.  The Veteran filed 
the instant claim for an increased rating in July 2006.   He 
appeals a December 2006 rating decision maintaining the 10 
percent rating.  As noted in the Introduction, in a May 2007 
Decision Review Officer decision, the Veteran was granted a 
separate 10 percent rating for right knee degenerative arthritis 
with pain on motion.

In response to his claim for an increased rating, the Veteran was 
afforded a VA examination in August 2006.  The Veteran's 
complaints included constant swelling and pain.  He indicated 
that his knee gave out at times, but he did not wear a knee 
brace.  The Veteran also reported that repetition increased pain, 
and that his activities of daily living and work were affected.   
Upon examination, the examiner found no swelling or effusion.  
Patella position was normal, but it was tender on palpation.  The 
ligaments were stable.  Lachman's and drawer tests were negative.  
The Veteran did complain of pain on the medial side of the knee.  
Range of motion was from zero to 135 degrees with pain.  There 
was no additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance.  An X-ray revealed degenerative 
arthritis with minor narrowing and sclerosis of the lateral 
compartment of the joint. 

During the Veteran's November 2008 Board hearing, he testified 
that his knees were not stable when performing daily activities.  
He indicated that he often lost his balance and fell.  His father 
testified that had had witnessed the Veteran falling on occasion.  
The Veteran described difficulty with lifting, using the stairs, 
and playing with his children.  With respect to employment, the 
Veteran reported that he was not currently employed.  

VA outpatient treatment records also track the Veteran's 
complaints and treatment of his right knee disability.  In a July 
2007 physical therapy consult, it was noted that the Veteran had 
chronic right knee pain.  Right knee range of motion was full.  
There was pain and soreness felt on right knee medial to lateral 
aspect.  Patellar movement was normal.  A November 2009 MRI of 
the right knee revealed a horizontal tear of the posterior horn 
of the lateral meniscus, and radial tear in the posterior horn of 
the medial meniscus.  

The Veteran was also afforded a VA examination in June 2009.  The 
Veteran's subjective complaints at that time included right knee 
pain that limited his activities of daily living and work.  He 
also described instability, and noted that repetitive motion and 
flare-ups increased the pain without any additional loss of 
motion.  He indicated that he was not using a cane or brace.  
Upon observation, the examiner noted that the Veteran's gait and 
posture were both normal.  A right knee examination revealed that 
alignment was normal.  There was no swelling, deformity, or 
effusion.  Patellar position was normal, but there was tenderness 
on palpation.   There was moderate crepitation on movement.  The 
examiner did not detect any instability, and McMurray, Lachman's, 
and drawer tests were negative.  Range of motion was from zero to 
125 degrees with a complaint of pain only at the endpoint of the 
motion. There was no additional loss of motion due to pain, 
fatigue, weakness or lack of endurance on repetitive use.  An X-
ray revealed degenerative arthritis of the knee joint involving 
multiple compartments, including the patellofemoral joint.  The 
examiner described the functional loss due to pain as moderate, 
and found no additional disability upon flare-up.  

The Veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5259 for a lateral 
meniscectomy and as 10 percent disabling under Diagnostic Codes 
5003-5260 for degenerative arthritis with pain on motion.  For 
the reasons discussed below, the Board has determined that the 
Veteran is not entitled to a higher rating.

At the outset, the Board observes that the Veteran is already 
receiving the maximum rating allowable under Diagnostic Code 5259 
for removal of the semilunar cartilage.   With respect to whether 
a higher rating is warranted under Diagnostic Codes 5003-5260 for 
arthritis with limitation of motion there is no evidence that 
flexion of either knee is limited to less than 45 degrees of 
flexion or that extension of either knee is limited to more than 
5 degrees.  In addition, during VA examinations, while there was 
pain on the endpoint of the motion, there was no significant 
limitation of motion after repetition.  Moreover, there was no 
additional range of motion loss due to fatigue, weakness, or 
incoordination.  Thus, even with consideration of the DeLuca 
criteria, such symptomatology warrants no more than the 
assignment 10 percent rating for arthritis of the right knee, as 
extension and flexion have not been shown to be limited to 10 or 
45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5003; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The Board has considered whether there is any other schedular 
basis to assign higher ratings but has concluded that there is 
none.  In particular, the Board notes that there is no objective 
medical evidence of locking  or effusion of the knee.  Therefore, 
a higher rating is not warranted under Diagnostic Code 5258.  
Finally, the Board has also determined that a separate rating is 
not warranted under Diagnostic Code 5257.  Although the Veteran 
has complained of frequent giving way and instability, none of 
the medical evidence of record demonstrates recurrent subluxation 
or lateral instability of the knee, as instability testing during 
VA examinations has yielded negative results.

The Board has considered the Veteran's statements, in particular 
his 2008 Board hearing testimony, regarding the severity of his 
right knee pain and the functional impact of this disability.  
The Veteran has been granted 10 percent disability ratings 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to warrant 
a higher rating.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable to 
the claim because the preponderance of the evidence is against 
the claims.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than 10 percent ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order
ORDER

Entitlement to a disability rating in excess of 10 percent for a 
right knee disorder, status post arthroscopic lateral 
meniscectomy and loose body removal, is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative arthritis with pain on motion, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


